           Case 1:18-cv-01130-RP Document 54 Filed 06/22/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

CHIOMA NWAUWA,                                     §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §                   1:18-CV-1130
                                                   §
KINGSLEY UGOCHUKWU,                                §
                                                   §
               Defendant.                          §

                                              ORDER

       Before the Court is Plaintiff Chioma Nwauwa’s (“Plaintiff”) Renewed Motion to Redact

Sensitive Personal and Financial Information (“Motion to Seal”), (Dkt. 52), and Plaintiff’s Motion to

Reissue or Redact or Remove Sensitive Personal and Financial Information in the Order on

Preliminary Injunction (“Motion to Redact”), (Dkt. 53). Defendant Kingsley Ugochukwu’s

(“Defendant”) did not respond to either motion. In her Motion to Seal, Plaintiff requests that the

Court seal specific documents filed in this case, (Dkt. 52, at 4–5), most of which already were sealed

per the Court’s Order on May 15, 2020, (Dkt. 51). For the same reasons stated in that Order, the

Court finds that Plaintiff has shown good cause to seal specific documents in this case.

       IT IS ORDERED that Plaintiff’s Motion to Seal, (Dkt. 52), is GRANTED.

       The Court directs the Clerk’s Office to SEAL the following additional documents:

       1. Memorandum n Support, Dkt. 26 and exhibits;

       2. Memorandum in Opposition to the Motion, Dkt. 27; and

       3. Supplemental Motion to Dismiss, (Dkt. 39).




                                                  1
          Case 1:18-cv-01130-RP Document 54 Filed 06/22/20 Page 2 of 2



       IT IS FURTHER ORDERED that Plaintiff’s Motion to Redact, (Dkt. 53), is DENIED

AS MOOT because the documents that Plaintiff wishes the Court to redact are already sealed.

 SIGNED on June 22, 2020.

                                          _____________________________________
                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE




                                               2
